DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an electronic device, comprising: a pair of substrates, each comprising a peripheral area and an active area, each of the peripheral areas being adjacent to an edge of a corresponding one of the pair of substrates; a sealant, disposed between the pair of substrates; and a heating unit, disposed on one of the pair of substrates, wherein the heating unit comprises a first portion disposed in the peripheral area of the one of the pair of substrates and adjacent to an edge of the one of the pair of substrates, a third portion disposed in the active area, and a second portion connecting the first portion and the third portion, wherein a resistance of the first portion is less than a resistance of the third portion, wherein a quotient obtained by dividing the resistance of the first portion of the heating unit by a sum of the resistance of the first portion, a resistance of the second portion, and the resistance of the third portion of the heating unit is less than 5%. None of the prior art of record alone or in combination discloses the claimed invention. 

However, Zhao et al, does not teach or suggest, the specific limitations of “wherein a quotient obtained by dividing the resistance of the first portion of the heating unit by a sum of the resistance of the first portion, a resistance of the second portion, and the resistance of the third portion of the heating unit is less than 5%” nor would it have been obvious to do so in combination.
Claims 2-5 and 7-12 are also allowable for depending on claim 1. 

Claim 13 recites an electronic device, comprising: a pair of substrates; a sealant, disposed between the pair of substrates; and a heating unit, disposed on one of the pair of substrates, wherein the heating unit comprises a first portion and a second portion, wherein the second portion is disposed within a range surrounded by the sealant, and the first portion is a portion of the heating unit other than the second portion of the heating unit, wherein a resistance of the first portion is less than a resistance of the second portion, wherein a quotient obtained by 
Regarding claim 13, Zhao et al (U.S. PGPub No. 2020/0073168) teaches an electronic device (Fig 1, 100), comprising: a pair of substrates (101, 201); a sealant (para 0032 lines 5-8), disposed between the pair of substrates; and a heating unit (15; para 0034), disposed on one of the pair of substrates and comprising a first portion (Fig 4, 25 (251, 252)) and a second portion (151a, 151b), wherein the second portion is disposed within a range surrounded by the sealant (inside the active area AA), and the first portion is a portion of the heating unit other than the second portion of the heating unit (Fig 4), wherein a resistance of the first portion is less than a resistance of the second portion (inherently, the resistance will be higher in the active area where the heating of the liquid crystal layer occurs; para 0044 lines 4-5).
However, Zhao et al, does not teach or suggest, the specific limitations of “wherein a quotient obtained by dividing the resistance of the first portion of the heating unit by a sum of the resistance of the first portion and the resistance of the second portion of the heating unit is less than 10%” nor would it have been obvious to do so in combination.
Claims 15-20 are also allowable for depending on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022